      Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
                                    :
SECURITIES AND EXCHANGE COMMISSION, :
                                    :                 03cv4087 (DLC)
                    Plaintiff,      :
                                    :               OPINION AND ORDER
               -v-                  :
                                    :
PAUL A. ALLAIRE, G. RICHARD THOMAN, :
BARRY D. ROMERIL, PHILIP D.         :
FISHBACH, DANIEL S. MARCHIBRODA,    :
and GREGORY B. TAYLOR,              :
                                    :
                    Defendants.     :
                                    :
----------------------------------- X

APPEARANCES

For the plaintiff:
Matthew S. Ferguson
Jeffrey A. Berger
David J. Gottesman
U.S. Securities and Exchange Commission
100 F Street NE
Washington, DC 20549

For defendant Barry D. Romeril:
Margaret A. Little
Caleb Kurckenberg
New Civil Liberties Alliance
1225 19th Street NW, Suite 450
Washington, DC 20036

DENISE COTE, District Judge:

     Almost sixteen years after entering a consent agreement

(“Consent”) with the Securities and Exchange Commission (“SEC”),

defendant Barry D. Romeril (“Romeril”) moves pursuant to Rule

60(b)(4), Fed. R. Civ. P., to vacate it.        Romeril argues that a

no-deny provision in the Consent, which was incorporated into an
      Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 2 of 10



Order of Final Judgment (“Judgment”), violates the First

Amendment by forbidding him from publicly denying allegations in

the SEC complaint.    Romeril’s motion is untimely and, in any

event, fails to allege a jurisdictional defect or violation of

due process that would permit relief under Rule 60(b)(4).



                               Background

     On May 3, 2002, Xerox Corp. (“Xerox”) agreed to restate its

financial results, pay a $10 million penalty, and enter a

consent judgment to resolve a multibillion dollar accounting

fraud action brought against Xerox by the SEC.         This was the

largest corporate penalty imposed as of that date through an SEC

action.

     On June 5, 2003, the SEC filed a complaint against Romeril

and the others alleging their participation in the accounting

fraud at Xerox.    Romeril was the Chief Financial Officer of

Xerox and a central figure in the SEC’s complaint.

     Romeril promptly settled with the SEC and signed the

Consent, which was incorporated into the Judgment entered on

June 13, 2003.    In the Consent, Romeril admitted “the Court’s

jurisdiction over [him] and over the subject matter of this

action.”   Without admitting or denying the allegations of the

SEC complaint (except as to personal and subject matter

jurisdiction), he agreed to pay disgorgement, prejudgment


                                    2
      Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 3 of 10



interest, and civil penalties in excess of $5 million and to be

enjoined from violating specified securities laws in the future.

Romeril further agreed that he had entered into the Consent

voluntarily and that “no threats, offers, promises, or

inducements of any kind” had been made by the SEC to induce him

to enter into the Consent.     He agreed that the Consent would be

incorporated into the Judgment and that this Court would retain

jurisdiction to enforce it.     He waived, however, the entry of

findings of fact and conclusions of law, as well as any right he

may have to appeal the Judgment.

     The Consent contains a no-deny provision.         That provision

states, in pertinent part:

     Defendant understands and agrees to comply with the
     [SEC]’s policy ‘not to permit a defendant . . . to
     consent to a judgment or order that imposes a sanction
     while denying the allegations in the complaint
     . . . .’ 17 C.F.R. § 202.5. In compliance with this
     policy, Defendant agrees not to take any action or to
     make or permit to be made any public statement
     denying, directly or indirectly, any allegation in the
     complaint or creating the impression that the
     complaint is without factual basis. If Defendant
     breaches this agreement, the [SEC] may petition the
     Court to vacate the Final Judgment and restore this
     action to its active docket. Nothing in this
     paragraph affects Defendants: (i) testimonial
     obligations; or (ii) right to take legal or factual
     positions in litigation in which the [SEC] is not a
     party.

     The no-deny provision reflects a policy of the SEC,

enacted in 1972, to prohibit settlement agreements in which

a defendant consents to a judgment that imposes a sanction


                                    3
      Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 4 of 10



while denying the allegations in the complaint.         See 17

C.F.R. § 202.5(e).    The policy was designed to “avoid

creating, or permitting to be created, an impression that a

decree is being entered or sanction imposed, when the

conduct alleged did not, in fact, occur.”        Id.

     On May 6, 2019, Romeril moved under Rule 60(b)(4) to vacate

the Judgment to the extent it incorporates the no-deny provision

of the Consent.   He asserts that he now wishes to engage in

truthful speech concerning the SEC’s claims against him, even if

that speech directly or indirectly denies allegations in the SEC

complaint or creates an impression that the complaint is without

factual basis.    Romeril has submitted a proposed amended consent

excising the offending language.



                               Discussion

     “Relief under Rule 60(b) is generally not favored and is

properly granted only upon a showing of exceptional

circumstances.”   Ins. Co. of N. Am. v. Pub. Serv. Mut. Ins. Co.,

609 F.3d 122, 131 (2d Cir. 2010) (citation omitted).          Rule

60(b)(4) authorizes a court to relieve a party from a final

judgment only if “the judgment is void.”        Fed. R. Civ. P.

60(b)(4).   A judgment is void if it is “so affected by a

fundamental infirmity that the infirmity may be raised even

after the judgment becomes final.”       United Student Aid Funds v.


                                    4
      Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 5 of 10



Espinosa, 559 U.S. 260, 270 (2010).       The rule “strikes a balance

between the need for finality of judgments and the importance of

ensuring that litigants have a full and fair opportunity to

litigate a dispute.”    Id. at 276.     Accordingly, the list of

infirmities that may be raised by a motion under Rule 60(b)(4)

“is exceedingly short; otherwise, Rule 60(b)(4)’s exception to

finality would swallow the rule.”       Id. at 270.    A judgment is

not void, for example, merely because it is erroneous.          Id.    Nor

is a motion under Rule 60(b)(4) “a substitute for a timely

appeal.”    Id.

     Relief from a judgment pursuant to Rule 60(b)(4) will be

“rare”; it is available in only two circumstances.         Id. at 271.

The movant must demonstrate either “a certain type of

jurisdictional error” or “a violation of due process that

deprives a party of notice or the opportunity to be heard.”

Id.; see also City of New York v. Mickalis Pawn Shop, LLC, 645

F.3d 114, 138 (2d Cir. 2011).

     To qualify for relief under Rule 60(b)(4), an alleged

jurisdictional defect will not render a judgment void unless the

court that entered the judgment “lacked even an ‘arguable basis’

for jurisdiction.”    Espinosa, 559 U.S. at 271 (citation

omitted).    “Total want of jurisdiction must be distinguished

from an error in the exercise of jurisdiction, and only rare

instances of a clear usurpation of power will render a judgment


                                    5
         Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 6 of 10



void.”     Id. (citation omitted).      Accordingly, for purposes of

Rule 60(b)(4), “jurisdiction” refers to the court’s adjudicatory

authority.     Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 160-

61 (2010); see also Nemaizer v. Baker, 793 F.2d 58, 65 (2d Cir.

1985); 12 Moore’s Federal Practice § 60.44[2][a] (2019).

     Separately, a motion for relief pursuant to Rule 60(b)(4)

must be made “within a reasonable time.”           Fed. R. Civ. P.

60(b)(4).     Federal courts have been lenient in defining the term

“reasonable time” with respect to voidness challenges to

judgments entered in default.         “R” Best Produce, Inc. v.

DiSapio, 540 F.3d 115, 124 (2d Cir. 2008).           Where a party moves

under Rule 60(b)(4) to vacate a default judgment, courts have

often stated that the motion “may be made at any time.”             Id.

(citation omitted).       Whether delay by a movant is reasonable,

however, depends on the facts of the case.           See, e.g., Grace v.

Bank Leumi Tr. Co. of N.Y., 443 F.3d 180, 190-91 (2d Cir. 2006);

Days Inns Worldwide, Inc. v. Patel, 445 F.3d 899, 906 (6th Cir.

2006).

     Romeril’s motion is denied for two independent reasons.

First, the motion was not brought within a reasonable time.

Romeril brings this motion nearly sixteen years after the

Judgment was entered.       While the SEC does not explicitly oppose

Romeril’s motion on the ground that it is untimely, its

opposition highlights that Romeril has enjoyed the benefits of


                                       6
      Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 7 of 10



his settlement with the SEC for the entirety of the sixteen

years between the Judgment and Romeril’s motion.         Even now,

Romeril does not seek a trial; he seeks to keep the Consent in

place while excising its no-deny provision.        But Romeril does

not contend that he lacked notice of the terms of the Consent or

the Judgment.   At the time he executed the Consent, he was

represented by competent and experienced counsel.         Nor does he

suggest that any interim action by the SEC contributed to his

extraordinary delay in bringing this motion.        Romeril’s sixteen-

year delay is unreasonable.

     Second, even if the motion could be found to be timely, and

it cannot, Romeril has not identified a jurisdictional defect or

violation of due process that would render the Judgment void for

purposes of Rule 60(b)(4).     Romeril does not dispute personal

jurisdiction.   And this Court properly exercised subject matter

jurisdiction over the SEC’s claims pursuant to 15 U.S.C.

§§ 78u(d) and 78aa (jurisdiction to enforce Securities Act of

1933 and Securities Exchange Act of 1934), as well as 28 U.S.C

§ 1331 (federal question jurisdiction).       In the Consent, Romeril

acknowledged this Court’s jurisdiction over him and the subject

matter of the action.    In his proposed amended consent and

judgment, he continues to acknowledge this Court’s jurisdiction.

     Romeril’s motion likewise does not suggest that the

Judgment is void due to a violation of his due process rights.


                                    7
      Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 8 of 10



He does not, and could not, argue that he was deprived of notice

of the SEC action or of an opportunity to be heard.          While

represented by counsel, he executed the Consent and waived his

right to trial.   Had he chosen to contest the SEC’s claims, he

would have been able to present his defense to a jury and appeal

any adverse verdict.

     Romeril argues that, because a judgment containing a no-

deny provision is an unconstitutional prior restraint in

violation of the First Amendment, the Judgment is void for

purposes of Rule 60(b)(4). 1    In support of this claim, Romeril

principally relies on Crosby v. Bradstreet Co., 312 F.2d 483 (2d

Cir. 1963).   In Crosby, the Court of Appeals vacated an

“extremely broad” order, entered on consent, that prohibited the

defendant from publishing “any report, past, present, or future,

about certain named persons.”      Id. at 485.    The Court held that

that injunction constituted a prior restraint, that a court is

“without power” to make such an order, and that it is

“immaterial” that the parties agreed to it.        Id.




1 Romeril also argues, in a footnote in his reply, that the
Judgment is void under Rule 60(b)(4) because the no-deny
provision is unconstitutionally vague. An argument mentioned
only in a footnote is not adequately raised and need not be
considered. See Niagra Mohawk Power Corp. v. Hudson River-Black
River Regulating Dist., 673 F.3d 84, 107 (2d Cir. 2012). In any
event, this iteration of his challenge to the no-deny provision
does not reflect the type of due process violation that could
render a judgment “void” under Rule 60(b)(4).


                                    8
        Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 9 of 10



       Crosby is of no assistance to Romeril.        As the Supreme

Court recently explained in Espinosa, a party must identify “a

certain type of jurisdictional error” if it seeks to invoke Rule

60(b)(4) because of an asserted jurisdictional deficiency in the

judgment.    559 U.S. at 171.     There is no such jurisdictional

error here.     This Court had subject matter jurisdiction over

this securities action and the authority to enter the Judgment.

       Even assuming Crosby survives Espinosa, an issue that it is

unnecessary to reach, its holding is inapplicable to Romeril’s

argument here.     The Court of Appeals in Crosby appeared to

conclude that it had no power to enjoin the publication of

information without regard to its truth or falsity.            312 F.2d at

485.    As explained by the Sixth Circuit, Crosby turned on a

unique jurisdictional issue.        Northridge Church v. Charter Twp.

of Plymouth, 647 F.3d 606, 612 (6th Cir. 2011).           The scope of

the Judgment entered in this case presents no comparable

jurisdictional issue.      The no-deny provision does not implicate

this Court’s jurisdiction to enter the Judgment in this

securities action.




                                      9
     Case 1:03-cv-04087-DLC Document 37 Filed 11/18/19 Page 10 of 10



                              Conclusion

     Romeril’s May 6, 2019 motion for relief from the Judgment

is denied.


Dated:    New York, New York
          November 18, 2019

                               ________________________________
                                         DENISE COTE
                                 United States District Judge




                                   10
